444 F.2d 1093
Thomas SERRANO, Plaintiff and Appellant,v.Carl HOCKER, Warden, Nevada State Prison, and the State ofNevada, Appellees.
No. 25883.
United States Court of Appeals, Ninth Circuit.
Aug. 4, 1971.

David W. Hagen (argued), of Goldwater, Taber, Hill & Mortimer, F. DeArmond Sharp (argued), of Hawkins, Rhodes & Hawkins, Reno, Nev., for plaintiff-appellant.
Herbert F. Ahlswede, Deputy Atty. Gen.  (argued), Harvey Dickerson, Nevada Atty. Gen., Carson City, Nev., for appellees.
Before CHAMBERS and CARTER, Circuit Judges, and BYRNE, Senior district judge.
PER CURIAM:


1
In this collateral attack on a state murder conviction, we find that the test of Harrington v. California, 395 U.S. 250, 89 S.Ct. 1726, 23 L.Ed.2d 284, fits the point on the introduction into evidence of an illegally seized gun.  We find the error was harmless.


2
The other alleged errors in the state trial do not rise to constitutional proportions.